391 F.2d 598
George ZARZOUR, Appellant,v.UNITED STATES of America, Appellee.
No. 23695.
United States Court of Appeals Fifth Circuit.
March 19, 1968.

William Hall, Jr., Atlanta, Ga., William B. McCollough, Jr., N. P. Callahan, Jr., M. C. Zanaty, Birmingham, Ala., William V. Hall, Sr., Atlanta, Ga., for appellant.
Allen L. Chancey, Jr., Asst. U.S. Atty., Atlanta, Ga., Charles L. Goodson, U.S. Atty., for appellee.
Before COLEMAN and AINSWORTH, Circuit Judges, and CARSWELL, District Judge.
ON PETITION FOR REHEARING
PER CURIAM:


1
Special leave was earlier granted to appellant to file petition for rehearing out of time.  Nineteen numerical grounds have now been advanced which petitioner contends require a rehearing of this Courts' affirmance of his conviction for bank robbery.  It is urged that those grounds were not raised on the original appeal due to the incompetence and ineffectiveness of counsel on appeal.  The asserted errors attack the language of the indictment, the admissibility of certain evidence, the charge of the trial court, and allege prejudicial comments by the prosecutor in his closing argument.  Petitioner urges that these, individually and collectively, were not considered by this Court on appeal and that they constitute plain error requiring reversal.


2
This Court has carefully reviewed the entire transcript of the record before it and has examined it in the light of petitioner's new contentions.  We find the indictment legally sufficient, the charge of the court fair and correct, no prejudicial error in any of the remarks by government counsel, no inadmissible evidence received, and nothing to suggest incompetence or ineffectiveness of counsel.  Neither individually nor collectively are the contentions of petitioner supported by the record.  The petition for rehearing is


3
Denied.